Case 2:18-cv-03720-FMO-SHK Document 79 Filed 12/08/20 Page 1 of 2 Page ID #:349



   1
   2
   3
   4
   5
                                            JS-6
   6
   7
   8
   9                                UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  11
  12    RICHARD TETSUO OSAKI,                      Case No. 2:18-cv-03720-FMO-SHK
                                                   Judge: Fernando M. Olguin
  13                       Plaintiff,              Referred to Magistrate: Hon. Shashi H.
                                                   Kewalramani
  14              v.
  15    CITY OF SAN BERNARDINO; a                  ORDER GRANTING JOINT
        governmental entity; COUNTY OF             STIPULATION [78] TO DISMISS
  16    SAN BERNARDINO, a                          CLAIMS WITH PREJUDICE
        governmental entity; K.
  17    VELASQUEZ, individually; K.
        MUDGE, individually; G.
  18    OROZCO, individually; AHMED,
        individually; E. LUNA, individually;
  19    C. SMITH, individually; SAENZ,
        individually; G. SCHUELKE,
  20    individually; K. HERNANDEZ,
        individually; KOAHOU, individually
  21    and DOES 1 through 10,
        individually,
  22
                           Defendants.
  23
  24
  25
  26
  27
  28
                                                                          2:18-cv-03720-FMO-SHK
                                                          ORDER GRANTING JOINT STIPULATION TO
                                                                DISMISS CLAIMS WITH PREJUDICE
       55600.00500\33520477.1
                                 Case 2:18-cv-03720-FMO-SHK Document 79 Filed 12/08/20 Page 2 of 2 Page ID #:350



                                    1                                           ORDER
                                    2            Pursuant to Rule 41 and the Joint Stipulation to Dismiss Claims with Prejudice
                                    3   submitted by the parties, Case No. 2:18-cv-03720-FMO (SHK) is hereby dismissed
                                    4   with prejudice as to Defendants, CITY OF SAN BERNARDINO, G. OROZCO,
                                    5   AHMED; E. LUNA; C. SMITH, SAENZ; G. SCHUELKE, K. HERNANDEZ, and
                                    6   KOAHOU
                                    7            IT IS SO ORDERED.
                                    8   Dated: __December 8, 2020                            /s/ Fernando M. Olguin              .
                                                                                            U.S. DISTRICT JUDGE
                                    9
                                   10
2855 E. GUASTI ROAD, SUITE 400




                                   11
  BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12
        LAW OFFICES OF




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                                                           2:18-CV-03720-FMO-(SHK)
                                                                                    1        ORDER GRANTING JOINT STIPULATION TO
                                                                                                   DISMISS CLAIMS WITH PREJUDICE
                                        55600.00500\33520477.1
